UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): May 2, 2017 Bryn Mawr Bank Corporation (Exact Name of Registrant as specified in its charter) Pennsylvania 001-35746 23-2434506 (State or other jurisdiction (Commission File Number) (I.R.S. Employer of incorporation) Identification No.) 801 Lancaster Avenue, Bryn Mawr, PA19010 Registrant's telephone number, including area code: 610-525-1700 None (Former name or former address, if changed since last report) Check the appropriate box below if the form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instructions A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 or Rule 12b-2 of the Securities Exchange Act of 1934. Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 2, 2017, Harry R. Madeira, Jr., Executive Vice President of Wealth Management of The Bryn Mawr Trust Company (“BMT”), a wholly-owned subsidiary of Bryn Mawr Bank Corporation, informed BMT of his intent to retire at or before October 3, 2017. Mr. Madeira made his intention known to BMT at this time so that an appropriate succession planning process can begin. BMT will commence a search in the coming weeks, and thanks Mr. Madeira for his service and contributions to the organization. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. BRYN MAWR BANK CORPORATION Date: May 8, 2017 By: /s/ Francis J. Leto Francis J. Leto President & Chief Executive Officer
